Citation Nr: 0300918	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a left knee disorder.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

(The underlying issue of entitlement to service connection 
for PTSD will be the subject of a post-development 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1961 
to April 1962 and from May 1969 to December 1976.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

The Board is undertaking additional development on the 
claim of entitlement to service connection for PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed March 1984 rating decision denied 
service connection for a left knee disorder.  

2.  The evidence received since the March 1984 rating 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed April 1985 rating decision denied 
service connection for a nervous disorder claimed as PTSD.  

4.  The evidence added to the record since the April 1985 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for PTSD, and is so significant as to warrant 
consideration of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The March 1984 rating decision, denying the veteran's 
claim of entitlement to service connection for a left knee 
disorder, was final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted since the final March 1984 rating 
decision wherein the RO denied service connection for a 
left knee disorder is not new and material; thus, that 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1103.

3.  The April 1985 rating decision, denying the veteran's 
claim of entitlement to service connection for a nervous 
disorder claimed as PTSD, was final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

4.  Evidence received since the April 1985 rating decision 
is new and material; the claim for service connection for 
PTSD may therefore be reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case(SOC), and 
associated correspondence issued since the veteran filed 
his claims, he has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that, if he adequately 
identified relevant records with names, address and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in February 2001 and 
March 2001.  The SOC also contained, inter alia, the 
revised text of 38 C.F.R. § 3.159, and advised him of the 
specific evidentiary items the RO had obtained and 
considered.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  New and material evidence to reopen 
the claim of a left knee disorder

A. Factual background

The evidence which was of record prior to the March 1984 
rating decision wherein the RO denied entitlement to 
service connection for a left knee disorder is reported in 
pertinent part below. 

A review of the service medical records shows that in July 
1975 the veteran sustained an injury to his left knee.  
The patella was abraded and tender.  He could extend it 
fully but could not flex it.  X-rays revealed pointing of 
the tibial spines, which was considered an early 
degenerative change.  There was no evidence of fractures.  
In June 1976, he was seen with complaints of left knee 
pain.  The diagnosis was chondromalacia.  In September 
1976, he was diagnosed with osteoarthritis of the left 
knee; however, the X-rays were unremarkable.  In October 
1976, the Medical Evaluation Board diagnosed 
chondromalacia, patella, left, noting that it did not 
exist prior to service.  

The veteran was accorded a VA examination in April 1977.  
He complained of pain in the left knee.  Full range of 
motion in the left knee without pain or crepitation was 
noted.  The diagnosis was normal left knee.  

The veteran was accorded a VA examination in April 1979.  
He complained of pain and giving way of the left knee.  
Examination of the left knee was essentially negative, 
except for some tenderness in the medial side, medial 
tibial plateau.  A report of X-rays revealed no narrowing 
of the knee joint.  There was evidence of mild 
degenerative changes involving the tibial plateau and 
patella.  

VA outpatient treatment records dated in July 1983 show 
that the veteran was seen with complaints of left knee 
pain.  Radiographs of the left knee taken in July 1983 
revealed degenerative joint changes with spurring from the 
articular margins of the patella.  

The veteran was accorded a VA Agent Orange examination in 
August 1983.  He had normal range of motion of the left 
knee.  There was no effusion noted.  There was evidence of 
crepitus.  

Evidence submitted since the March 1984 rating decision 
wherein the RO denied entitlement to service connection 
for a left knee disorder is reported in pertinent part 
below. 

Radiographs of the left knee taken in February 1985 
revealed degenerative joint disease. 

VA outpatient treatment records dated in June 1990 show 
that the veteran was seen with complaints of left knee 
pain.  The impression was left knee pain.

The veteran was accorded a VA joints examination in 
September 1992.  He stated that his left knee pain began 
in 1984.  The diagnosis was probable degenerative 
arthritis of the left knee joint.  X-rays revealed 
degenerative joint disease.

Radiographs of the left knee taken in April 1999 revealed 
joint compartment osteoarthritis and small joint effusion.  
Radiographs of the left knee taken in October 1999 
revealed severe tricompartmental osteoarthritis changes 
with effusion.  

VA outpatient treatment records dated from February 1999 
to April 2002 show that the veteran was seen on various 
occasions with complaints of left knee pain.  In October 
1999, he reported that left knee replacement was required.  
In May 2000, he underwent left knee arthroscopy, which 
revealed severe tricompartmental arthrosis, with ACL tear 
and medial meniscus tear.  He tolerated the procedure 
well.  Follow-up treatment was reportedly stable with 
minimal complaints of pain.  

B.  Legal analysis

In March 1984, the RO denied the veteran's claim of 
entitlement to service connection for a left knee 
disorder.  Because the veteran did not initiate an appeal 
as to that rating decision within one year of receiving 
notification, the Board finds that, under the law, the 
March 1984 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  However, that change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection in 
this matter without regard to the new version of 38 C.F.R. 
§ 3.156(a).

Having reviewed the complete record, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for a left knee disorder.  Since the March 1984 rating 
decision, the veteran has submitted a number of medical 
records, including records pertaining to a left knee 
arthroscopy in 2000; VA outpatient treatment records; and 
X-ray reports.  He has also submitted his own contentions.  

The contentions provided by the veteran to the effect that 
he has a left knee disorder related to service merely 
restate evidence and assertions already considered by the 
RO when it issued its March 1984 decision, and hence does 
not constitute either new or material evidence.

Moreover, the veteran is not deemed competent to provide a 
medical diagnosis or etiology therefor.  The Board notes 
that, generally speaking, laypersons are not competent to 
offer evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492.494 (1992) (holding that a 
witness must be professionally competent in order for his 
statements or testimony to be probative as to the facts 
under consideration).

The VA clinical reports, to include X-ray reports, 
constitute new evidence, but the evidence is not material 
because it does not bear directly and substantially on the 
issue at hand.  In this regard, the evidence does not show 
whether the veteran incurred a left knee disability during 
active service.  Additionally, there is no competent 
medical opinion linking a left knee disorder to service.

Clearly, for the foregoing reasons, the Board notes that 
the added evidence is not both new and material, as it 
does not bear directly and substantially on the specific 
matter under consideration, and by itself or in 
combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).

As new and material evidence has not been submitted to 
reopen the appellant's claim of entitlement to service 
connection for a left knee disorder, the benefit sought on 
appeal must be denied.

III.  New and material evidence to reopen 
the claim of PTSD

A.  Factual background

The RO, in a decision dated in April 1985, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder claimed as PTSD.  The RO found at the 
time that there was no evidence of a mental disorder to 
include no diagnosis of PTSD.  The veteran did not appeal 
that decision, and, by law, it became final.

The evidence which was of record prior to the April 1985 
rating decision wherein the RO denied entitlement to 
service connection for PTSD is reported in pertinent part 
below. 

The service medical records are negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  

During a social service evaluation dated in February 1985, 
the veteran reported that in April or May 1969 he was 
piloting a tugboat down the DaNang River loaded with 
explosives.  He shot and killed a Vietcong who swam along 
side the tugboat with a satchel charge.  On the day that 
he arrived in Vietnam, approximately one hour prior to 
landing, the DaNang Air Force base came under fire, and 
firefights were still commencing when he landed.  Rocket 
attacks resumed that evening, at an intense level, and 
resulted in the deaths of sixteen American soldiers.  
Afterwards, he saw dismembered body parts.  

The veteran was accorded a VA psychiatric examination in 
March 1985.  The veteran reported no in-service stressors.  
The examiner found no evidence to support the notion that 
the veteran had PTSD.  He found no evidence of impairment 
from a psychiatric point of view.  The diagnosis was of no 
mental illness.  

Evidence submitted since the April 1985 rating decision 
wherein the RO denied entitlement to service connection 
for PTSD is reported in pertinent part below. 

The veteran submitted the following in-service stressors:  
May 1970, he was assigned to a tugboat which came under 
attack and the rockets missed the tugboat by only a few 
feet.  On October 25, 1969, two days after arrival in 
DaNang, the base was under attack by rockets, body parts 
were everywhere.  On October 23, 1969, the day he arrived 
in DaNang, they were delayed in landing due to a ground 
attack on the airport.  In August 1970, traveling on a 
plane back to the United States from Guam, an engine 
caught on fire, and, from October 1969 to August 1970, 
just being in Vietnam was stressful.  

Treatment records dated in June 1984 from the Vet Center 
revealed that the veteran had been experiencing 
readjustment problems since his experiences in Vietnam.  
He had unresolved "issues" from his Vietnam experience.  
He was bitter and cynical toward the Government due to his 
discharge after fifteen years of service.  

The veteran completed a Veteran Information Form (VIF) in 
November 1993, wherein he provided his brief military 
history.  The history essentially included the above 
reported in-service stressors.  

Treatment records dated from November 1993 to January 1994 
show that the veteran was seen in counseling therapy for 
PTSD symptomatology.  VA outpatient treatment records 
dated from June to December 1998 show the veteran was seen 
and treated for PTSD symptomatology.  The records include 
diagnoses for PTSD, depression, and anxiety.  VA 
outpatient treatment records dated from March 2001 to 
April 2002show that the veteran was seen for continued 
evaluation and treatment of depression and symptoms of 
PTSD.  The diagnoses were PTSD and depression, not 
otherwise specified.  

B. Legal analysis

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  However, this change in the law is 
not applicable in this case, because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).  Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
PTSD, and to have considered the claim on a de novo basis 
in the January 2002 statement of the case, the Board is 
not bound by that determination and is, in fact, required 
to conduct an independent new-and-material-evidence 
analysis in claims involving prior final decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).

In April 1985, the RO denied the veteran's claim of 
entitlement to service connection for a nervous disorder 
claimed as PTSD.  Because the veteran did not express 
disagreement with that rating decision within one year of 
receiving notification, the Board finds that the April 
1985 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Having reviewed the complete record, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In April 1985, the RO denied the veteran's claim on 
the basis that there was diagnosis of a mental disorder to 
include PTSD.  Since filing to reopen his claim, the 
veteran has submitted medical records showing that he was 
recently diagnosed with PTSD.  This evidence is both new 
and material, and thus the claim is reopened.  

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
disorder is denied.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted, to the extent of reopening 
the claim.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

